Citation Nr: 0916879	
Decision Date: 05/06/09    Archive Date: 05/12/09

DOCKET NO.  06-00 418	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to a rating in excess of 10 percent for 
lumbosacral strain.

3.  Entitlement to a compensable rating for residuals of 
right hand trauma.

4.  Entitlement to a compensable rating for iliotibial band 
syndrome, right knee.

5.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 2001 to July 
2004.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from July 2004 and October 2004 rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama.

The low back, right hand, right knee and PTSD claims are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

Resolving all reasonable doubt in his favor, hypertension had 
its onset in service.  


CONCLUSION OF LAW

The criteria for service connection for hypertension have 
been met.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

In this decision, the Board grants service connection for 
hypertension, which represents a complete grant of the 
benefit sought on appeal.  Thus, no discussion of VA's duty 
to notify and assist is necessary.  

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 
3.303(a) (2008).  Service connection generally requires 
evidence of a current disability with a relationship or 
connection to an injury or disease or some other 
manifestation of the disability during service.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  A disorder may 
be service connected if the evidence of record reveals that 
the Veteran currently has a disorder that was chronic in 
service or, if not chronic, that was seen in service with 
continuity of symptomatology demonstrated thereafter.  38 
C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 
(1997).  Disorders diagnosed after discharge may still be 
service connected if all the evidence, including pertinent 
service records, establishes that the disorder was incurred 
in service.  38 C.F.R. § 3.303(d).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 
5107(b).

Certain chronic diseases, including hypertension, may be 
presumed to have been incurred during service if they become 
disabling to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.

The Veteran contends that he incurred hypertension in 
service.  Specifically, he claims that the condition had its 
onset in March 2004.

At separation, the Veteran reported having high blood 
pressure.  His May 2004 Report of Medical Examination at 
separation indicated blood pressure readings of 147/85 mm/Hg, 
148/83 mm/Hg, and 140/92 mm/Hg.  He was diagnosed with 
elevated blood pressure and instructed to perform a 5-day 
check of his blood pressure.  

The Veteran was also afforded a VA examination in May 2004.  
Although the examiner noted that the separation physical 
showed elevated blood pressure readings, he was unable to 
diagnose hypertension because he failed to complete the 
requested 5-day blood pressure check.  However, in subsequent 
VA treatment records dated through 2005, he was consistently 
diagnosed with hypertension.  

Thus, the Board finds that it is at least as likely as not 
that the Veteran had hypertension to a compensable degree 
within one year of separation from active duty.  Therefore, 
giving the Veteran the benefit of the doubt, service 
connection for hypertension is warranted.  38 U.S.C.A. § 
5107(b).


ORDER

Service connection for hypertension is granted.

REMAND

The Veteran also seeks higher ratings for lumbosacral strain, 
residuals of right hand trauma, and right knee iliotibial 
band syndrome.  He was last afforded a VA examination in May 
2004.  In his June 2005 notice of disagreement, he reported 
that his low back, hand, and knee disabilities had worsened.  
As such, the Board has no discretion and must remand this 
matter to afford the Veteran an opportunity to undergo a 
contemporaneous VA examination to assess the current nature, 
extent and severity of these conditions.  See Snuffer v. 
Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 
60 Fed. Reg. 43,186 (1995).  

In addition, the Veteran filed a claim for service connection 
for PTSD in June 2005, which was denied in a December 2005 
rating decision.  The Veteran was informed of this decision 
by letter dated December 12, 2005.  On December 29, 2005, the 
RO received a substantive appeal from the Veteran stating 
that he came out of the military with "physical and mental 
injuries."  Although this substantive appeal was filed in 
response to an October 2005 statement of the case that did 
not pertain to PTSD, the Board agrees with the argument set 
forth by the Veteran's representative in the April 2009 and 
concludes that it also constituted a timely notice of 
disagreement for the issue of entitlement to service 
connection for PTSD.  The record before the Board, however, 
does not show that the RO issued a statement of the case 
concerning this issue.  In Manlincon v. West, 12 Vet. App. 
238 (1999), the Court held that when an appellant files a 
timely notice of disagreement and there is no statement of 
the case issued, the Board should remand, rather than refer, 
the issue to the RO for the issuance of an statement of the 
case.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC should obtain any pertinent 
treatment records from the VA Gulf Coast 
Veterans Health Care System in Biloxi, 
Mississippi, dated since May 2005.

2.  The AMC should arrange for the Veteran 
to undergo an appropriate VA examination 
to determine the nature, extent and 
severity of his low back, right hand, and 
right knee disabilities.  The claims 
folder should be made available to and 
reviewed by the examiner.  Range of motion 
testing should be conducted.  The examiner 
should also comment as to whether the 
Veteran has marked interference with his 
employability due to any service-connected 
disability.  

As to his back disability, the examiner 
should identify all orthopedic pathology 
found to be present.  In addition, if 
possible, the examiner should state 
whether the back disability has been 
productive of any incapacitating episodes, 
which are defined as periods of acute 
signs and symptoms that require bed rest 
prescribed by a physician or treatment by 
a physician, and if so, the frequency and 
duration of those episodes.  Further, the 
examiner should discuss the nature and 
severity of any right or left-sided 
radiculopathy or neuropathy found to be 
present.  The examiner must also state 
whether the Veteran has bowel or bladder 
problems related to his back disability.  
All findings and conclusions should be set 
forth in a legible report.

3.  The AMC must issue the Veteran a 
statement of the case with respect to his 
claim of service connection for 
posttraumatic stress disorder, to include 
notification of the need to timely file a 
Substantive Appeal to perfect his appeal 
on this issue.

4.  Thereafter, the AMC should adjudicate 
the Veteran's appeal.  If the benefits 
sought on appeal are not granted in full, 
the Veteran and his representative should 
be issued a supplemental statement of the 
case and provided an opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


